Citation Nr: 0925538	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  06-02 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder and major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1971 to February 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefit sought on appeal.  

The Veteran appeared before the undersigned Veterans Law 
Judge in May 2007.  A transcript is associated with the 
claims file.  In September 2007 the Board remanded the 
Veteran's claim for service connection for an acquired 
psychiatric disorder in order to obtain VA treatment records 
and a VA examination. 

The Board notes that an RO decision in June 1987 denied the 
Veteran's claim for service connection for posttraumatic 
stress disorder (PTSD).  As an appeal of that decision was 
not perfected it became final.  38 C.F.R. § 3.104 (1986).  
The current appeal is for service connection for an acquired 
psychiatric disorder, to include a bipolar disorder and major 
depression.  These latter two disorders are new diagnoses; as 
such, the Board concurs with the RO in finding that the law 
and regulations pertaining to the finality of unappealed RO 
decisions are not applicable to this appeal.  It is pertinent 
to note in this regard that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that a 
claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  See also Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 
2008). 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; and there is no indication that the Veteran 
has evidence pertinent to his claim that he has not submitted 
to VA.  

2.  The evidence of record indicates that the Veteran had 
behavioral problems while on active duty; there is no 
competent evidence of a diagnosis of a pre-existing or in-
service acquired psychiatric disorder; his psychiatric 
evaluation on his separation examination was normal, there is 
no post-service medical evidence of a diagnosis of a 
psychiatric disorder until four years after service; and 
there is no competent evidence that links a current diagnosis 
of a psychiatric disorder, to include bipolar disorder or 
major depressive disorder, to any incident of or finding 
recorded during service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include bipolar disorder 
or major depressive disorder, was not incurred in or 
aggravated by active service, nor may psychosis be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A.  
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated in this decision.  There is no issue as 
to providing an appropriate application form or completeness 
of the application.  The Veteran was issued VCAA notification 
letters in May 2004 and in October 2007, which informed him 
of the evidence needed to substantiate his claim, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In March 2006 the Veteran was also provided a Dingess 
letter that listed the evidence and information needed to 
establish disability ratings and effective dates, as outlined 
in Dingess. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA May 2004 letter noted above was issued 
prior to the August 2004 rating decision on appeal; thus, 
this VCAA notice was timely.

With respect to the Dingess requirements, the March 2006 and 
October 2007 letters provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claim on appeal; however, these notices were not 
timely.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 
(2006) (Mayfield III).  The Board finds, however, that such 
failure is harmless, as the RO cured the timing defect by 
readjudicating the claim in the May 2009 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and re-adjudicating 
the claim in the form of a statement of the case to cure 
timing of notification defect).  Also, as will be explained 
below in greater detail, the preponderance of the evidence is 
against the Veteran's claim.  Thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  See Dingess, 19 Vet. App. 473 (2006).  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records, a letter from a private physician, 
VA medical records and a March 2009 psychiatric examination, 
which included opinions that addressed the diagnostic, 
approximate onset date, and etiological questions at hand.  
The examination was thorough in nature and the opinions were 
supported by a rationale.  Under these circumstances, there 
is no duty to provide another examination or psychiatric 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
395 (1993).

Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Regulations provide that certain chronic diseases, including 
psychosis, will be considered to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  See C.F.R. 
§§ 3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that psychosis became manifest to a 
compensable (10 percent) degree within one year of separation 
from service.  See 38 C.F.R. §§ 3.307, 3.309(a).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue is one of diagnosis or 
medical causation, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

Factual Background

The Veteran alleges, in essence, that he had an acquired 
psychiatric disorder, to include bipolar disorder and major 
depressive disorder, prior to service that was aggravated in 
service.  

The Veteran contends that his history of behavioral problems 
during high school and during service supports his claim that 
he had bipolar disorder before service and it was aggravated 
during service, as stated in the decision review officer 
(DRO) hearing in July 2005.  In June 2006 VA sent the Veteran 
an authorization form in order to obtain his high school 
records, but VA has not received them.  However, as discussed 
below, the Veteran submitted lay statements that endorsed his 
claim of having difficulties getting along with others in his 
childhood.  There is contemporaneously recorded pre-service 
medical or psychiatric evidence of a psychiatric disorder.   

An October 1971 Report of Medical Examination, completed 
prior to entrance into service, did not document any 
psychiatric disability, and the Veteran denied any health 
problems.  A December 1972 service treatment record 
documented that the Veteran requested to see a medical 
officer (MO) for varied personal problems.  The consultation 
report noted that the Veteran needed to work through his 
problems on the ship.  It was also noted that the Veteran had 
been continuously harassed aboard the ship and that if the 
problems were unable to be resolved a transfer was 
recommended.  The Veteran's February 1973 separation 
examination recorded a normal psychiatric evaluation.  There 
is contemporaneously recorded medical or psychiatric evidence 
of a diagnosis of an acquired psychiatric disorder during 
service. 

The Veteran's service personnel records showed that in 
October 1972 he received a commanding officer's non-judicial 
punishment for the offense of being disrespectful toward a 
superior petty officer.  In February 1973 the Veteran agreed 
to an early honorable discharge and acknowledged that he 
understood that he would not be recommended for reenlistment.  

The earliest medical records that indicated the Veteran had 
an acquired psychiatric disorder are from the Roseburg, 
Oregon VA Medical Center (VAMC) in September and October 
1977.  The VA mental health provider diagnosed the Veteran as 
having depression and prescribed elavil and valium.  

In August 1986 the Veteran was hospitalized at the Roseburg 
VAMC, where he was diagnosed as having manic depressive 
disorder.  The physician prescribed lithium and 
antidepressants, including trazadone.  Within the treatment 
records, the Veteran was specifically diagnosed as having 
dysthymic disorder with anxiety and borderline personality 
disorder.  
A June 1987 RO decision denied the Veteran's claim for 
service connection for PTSD.  An appeal of this decision was 
not perfected and it became final.  38 C.F.R. § 3.104.

In March 1987 the Veteran submitted statements from two 
relatives.  His mother wrote that the Veteran was self-
assured, easy going, calm, and confident before service, and 
that after service he was angry and had trouble keeping a 
job.  Another relative stated that the Veteran did not have 
many friends or activities while in school, and the Veteran 
was emotional and short-tempered after service.  The relative 
also noted that the Veteran objected to any kind of 
authority.  

In July 1987 a VA physician stated that the Veteran most 
likely had a conduct disorder in addition to an apparent 
major affective disorder (bipolar v. cyclothymic).  

In January and February 1988 the Veteran sought VA treatment 
for anger management and panic attacks.  In February 1989 the 
Veteran was diagnosed as having a panic disorder.  

The Veteran continued to receive VA treatment in the 1990s 
for variously diagnosed psychiatric disorders.  

In April 2000 a private physician wrote a letter stating that 
the Veteran was diagnosed as having bipolar disorder and 
advised the Veteran to seek social security disability 
benefits.  

In October 2000 the Veteran had been unemployed for three 
years, and he complained of a problem with authority figures.  
The Veteran applied for social security disability benefits, 
and the Social Security Administration (SSA) found him 
disabled as of October 2000.  These SSA records have been 
reviewed and associated with the claims file; they show that 
the Veteran's bipolar disorder did not preexist his period of 
service.  

In January and February 2001 an occupational therapist at the 
Martinez VAMC taught the Veteran to deal with personal 
conflicts and stress.  The Veteran was also diagnosed with a 
personality disorder not otherwise specified (NOS).  

In December 2004, a Portland VAMC physician found that the 
Veteran was irritable and had memory problems.  The physician 
found no clear history of mania, although he had been treated 
with lithium.  

In February 2005 the Veteran submitted additional lay 
statements.  One letter was from the Veteran's sister, and 
she stated that the Veteran had problems in school and making 
friends as a child and that the military made these problems 
worse.  She also noted that their mother and other relatives 
had similar problems.  Another letter was from a relative 
relating the family's history of bipolar disorder and the 
medications they take to stabilize themselves.  

In February and March 2005 the Veteran continued to show few 
symptoms of either depression or hypomania.  In July 2005 the 
Veteran presented with no depression or hypomania symptoms.  
The Veteran was diagnosed with bipolar disorder.  In October 
2005 the Veteran showed the symptom of distractibility for 
depression and hypomania.  

In July 2005, after the above mentioned DRO hearing, it was 
recorded in a VA Report of Contact that the Veteran tried 
obtaining his childhood mental health records from Klamath 
County mental health, but he was told the records had been 
destroyed.  

In January 2006 the Veteran submitted his substantive appeal 
(VA Form 9).  The Veteran requested the RO obtain his VAMC 
records from the early 1970s as well as his high school 
records.  In June 2006 the RO received a response from the 
Roseburg VAMC that there were no archived records.  As noted 
above, VA has tried but been unable to receive his high 
school records.  

During the May 2007 Board hearing, the Veteran stated that he 
tried to get out of the service, because he had trouble with 
authority figures.  The Veteran stated that he cannot 
currently hold a job, and during service he had to be placed 
alone to work in the tool room.  The Veteran reiterated that 
he had bipolar symptoms since he was in high school.  He 
stated that he was diagnosed as having bipolar disorder in 
the early 1970s, and he claimed that service aggravated his 
bipolar disorder.  

Pursuant to the Board's remand, the Veteran underwent a VA 
mental disorders examination in March 2009.  The clinical 
psychologist noted review of the claims file.  The Veteran's 
current medications were depakote and bupropion.  The Veteran 
reported that he had not worked since 1998 and that he had a 
problem with authority figures.  The examiner stated that the 
strongest evidence of the Veteran's psychological problems 
prior to the Navy was that the Veteran only completed the 
tenth grade.  The Veteran reported, as he also had in the May 
2007 hearing, that he had only had sex once in 1988.  Based 
on this, the examiner concluded that the Veteran had a 
personality disorder, possibly paranoid personality disorder, 
which is distinct from bipolar disorder.  The examiner found 
that the Veteran did not meet the criteria for a manic 
episode and his major depressive disorder appeared to be in 
remission.  

The March 2009 VA examiner noted that the Veteran's 
adjustment difficulties before going into service showed 
elements of a personality disorder.  Although the examiner 
considered a diagnosis of a conduct disorder, the Veteran was 
not a dependable historian to provide enough detail for him 
to give that diagnosis.  

The March 2009 VA examiner stated that there was no clear and 
unmistakable evidence that a current psychiatric disorder was 
present before the Veteran went into the Navy.  In 
particular, there was no clear and unmistakable evidence that 
the Veteran's bipolar disorder existed before he was in the 
service.  The earliest documentation that the examiner could 
find supporting a diagnosis of bipolar disorder was from a 
progress note written in November 1986.  Treatment after that 
time made it clear that the Veteran currently suffers from 
bipolar disorder.  The examiner believed that the Veteran's 
flaws in logic and recent memory difficulties were related to 
his bipolar disorder.  


Analysis

The Board finds that entitlement to service connection for an 
acquired psychiatric disorder, to include a bipolar disorder 
and a major depressive disorder, is not warranted.

The Veteran alleges that his behavioral problems, 
specifically his being disrespectful to a superior officer 
and his early discharge from service were manifestations of 
the current acquired psychiatric disorder.  There is no 
medical or psychiatric evidence, however, that links the 
Veteran's current diagnosis to service.  The Veteran's 
entrance and separation examinations both recorded a normal 
psychiatric evaluation.  

Depression was not diagnosed until four years after service, 
and a bipolar disorder was not diagnosed until more than 10 
years after the Veteran's discharge from active duty.  There 
is no competent evidence that links a current diagnosis of 
either disorder or any other acquired psychiatric disability 
to service.  The Veteran is not entitled to the presumption 
of service connection for a chronic illness, to include 
psychosis, because he did not have a psychotic disorder to a 
compensable degree within one year of separation from 
service.  See 38 C.F.R. § 3.307, 3.309.  There is no medical 
evidence of continuity of symptomatology between February 
1973, the time of separation, and September 1977, when he was 
diagnosed as having depression.  See 38 C.F.R. § 3.303(b).  
The VA has tried to obtain VA treatment records for this time 
period and has been informed that there are no archived 
records.  

The March 2009 VA examination diagnosed the Veteran as having 
a personality disorder in addition to bipolar disorder.  
Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  See 38 C.F.R. § 3.303(c).  
While service connection may be granted, in limited 
circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury, there is no medical evidence that such 
occurred here.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  The Veteran 
alleged that he had a psychiatric disorder prior to service 
by stating that he had behavioral problems in school as well 
as treatment at Klamath County mental health.  However, VA 
has attempted to obtain these records and has been unable to 
obtain them.  In July 1987 the Veteran was given a possible 
diagnosis of a conduct disorder, and the March 2009 VA 
examination also considered this possibility.  The VA 
examiner found that the preponderance of the evidence was 
against such a diagnosis, because there were no records from 
his childhood that indicated a personality disorder.  

The Veteran has asserted that he has a psychiatric disability 
that was incurred or aggravated during service.  He 
essentially claims that the behavior problems he had prior to 
and during service represented the early manifestations of 
his subsequently diagnosed bipolar disorder and major 
depression, which supports a grant of service connection on a 
direct incurrence or aggravation basis.  The Veteran, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation of his psychiatric 
disorder.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The lay statements submitted by the Veteran's relatives 
confirm a family history of bipolar disorder.  Three of the 
statements related that the Veteran had behavioral problems 
before service, but his mother's statement said that he was 
calm and confident prior to service, indicating that he did 
not show signs of a psychiatric disorder.  Nevertheless, the 
three lay statements that reported behavioral problems prior 
to service are not competent opinions regarding a claimed 
pre-service diagnosis or as to medical causation of the 
Veteran's psychiatric disorder, to include bipolar disorder 
and major depressive disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The only competent opinions 
that have addressed the diagnostic, approximate onset date 
and etiological questions at hand weigh against the Veteran's 
claim.  Even if these lay statements were found to provide 
continuity of symptomatology, there is still no medical 
evidence of a nexus between the present disorder and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999).

In summation, the Board finds that the evidence of record 
indicates that the Veteran had behavioral problems while on 
active duty but there is no competent evidence of a pre-
existing acquired psychiatric disorder.  He was not diagnosed 
with any acquired psychiatric disorder during service.  The 
psychiatric evaluation on his separation examination was 
normal.  There is no post-service medical or psychiatric 
evidence of a diagnosis of a psychiatric disorder until four 
years after service.  There is no competent evidence that 
links a current diagnosis of a psychiatric disorder, to 
include bipolar disorder or major depressive disorder, to any 
incident of or finding recorded during service.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
entitlement to service connection for an acquired psychiatric 
disability, to include a bipolar disorder and a major 
depressive disorder.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the Veteran's claim must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder and major depressive 
disorder, is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


